Citation Nr: 1507420	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a skin disability of the feet (claimed as jungle rot), to include a fungal condition, also to include as secondary to Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He has verified service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned at a Board hearing held via videoconference in September 2014; a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Presently the record contains a diagnosis of a fungal condition (both internally and externally present on the Veteran's body), including athlete's foot condition, and an indication, through the Veteran's competent testimony, that the disability may be related to his service.  There is not, however, sufficient evidence to address the question of whether there is a nexus between the skin disability of his feet and his service.  An examination and medical opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board also notes that the Veteran is already service connected for onychomycosis of his toenails.  The medical opinion needs to address the relationship, if any, between the Veteran's skin disability of his feet and onychomycosis of his toenails.  The medical opinion also needs to address if there is any connection between the skin disability of his feet and Agent Orange exposure in Vietnam.  

Prior to obtaining an examination and opinion, efforts to obtain a Spanish to English translation for the letters dated in 1968 during service should be made.

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should enlist the Veteran's assistance in obtaining a complete set of the 1968 letters to the extent possible.  A photocopy of these letters associated with the claims file shows that parts of the letter are cut off.  Then, then AOJ should make efforts to have these 1968 letters translated from Spanish to English, and associate the translated version with the claims file.

2. Schedule the Veteran for a VA skin examination to determine the etiology and likely date of onset of his current skin disorder of his feet, diagnosed as a fungal condition or athlete's foot condition..  The examiner is to be provided access to the claims folder and it should be reviewed in connection with the examination.  

First, identify all the skin disorder(s) that are present on the Veteran's feet.  Indicate whether or not he has chloracne or other acneform disease consistent with chloracne.  Also indicate whether the skin disorder of the feet is in any way related to the onychomycosis of his toenails - i.e., is the skin disorder of his feet a distinct and unique disability from the onychomycosis?  

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the skin disorder of the feet began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service, to include presumed  exposure to herbicides/Agent Orange in Vietnam.  

In providing this opinion, the examiner should specifically consider and discuss the Veteran's statements of symptomatology made during his Board hearing and also in the content of the 1968 letters.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




